Allowable Subject Matter

The Amendment filed 02/19/2021 has been entered. Claims 1, 5-6, 9 and 11 are pending and examined.
Applicant's amendments have overcome the drawing objections, the claim objections, the specification objection, and the 112 (b) rejections previously set forth in the Office Action mailed 11/20/2020. 
Claims 1, 5-6, 9 and 11 are allowed.
The following is a statement of reasons for allowance: the independent claim 1 is free of the prior art because the prior art does not teach or suggest a blade-replaceable cutting tool including first and second handles, a blade detachably mounted to a blade mounting plate including ratchet teeth, which is rotatably mounted to the first handle. Wherein the blade mounting plate has a blade mounting plate latch and a blade mounting plate bayonet and wherein the blade includes a ridge portion, a cutting edge portion, a blade latch having an edge opposite to the cutting edge portion and snapped into the blade mounting plate bayonet; and a blade bayonet, such that the blade mounting plate latch is snapped into the blade bayonet, in combination with the limitations as set forth in claim 1. See the previous office action mailed on 11/20/2020.
None of the references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1.  Claims 5-6, 9, and 11 are considered to contain allowable subject matter due to their dependency on claim 1.
Thus, 1, 5-6, 9 and 11 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724